Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 1 of 8 PagelD: 114

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MICHAL SHECHTER,

Plaintiff,
Civil Action No. 20-5552 (MAS) (ZNQ)
¥.
MEMORANDUM OPINION

EXPERIAN INFORMATION SOLUTIONS, INC.,
et al.,

 

Defendants.

 

SHIPP, District Judge
This matter comes before the Court upon Defendant Bank of America, N.A.’s (“BANA”)

Motion to Dismiss Plaintiff Michal Shechter’s (‘Plaintiff’) Complaint. (ECF No. 12.) Defendant
Experian Information Solutions, Inc. (“Experian”) (with BANA, “Defendants”) joined BANA’s
Motion. (ECF No. 17.) Plaintiff opposed (ECF No. 18) and BANA replied (ECF No. 19). The
Court has carefully considered the parties’ submissions and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, Defendants’ Motion
is granted.
1. BACKGROUND

This action arises out of alleged violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. § 1681, ef seq. Plaintiff defaulted on a credit card debt owed to BANA, resulting in BANA
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 2 of 8 PagelD: 115

charging off the account.' (Compl. §f] 11-12, ECF No. 1.) Sometime thereafter, Plaintiff noticed
that his Experian credit report “simultaneously listed” the status of his BANA account as “charged
off[,] $3,030 written off[,] $3,030 past due.” (/d. 12; Pl.’s Experian Credit Report (“ECR”), Ex.
A to Pl.’s Opp’n Br., ECF No. 18-1.) The report also listed Plaintiff's scheduled monthly payment
as $0. (P1.’s ECR.)

According to Plaintiff, the credit report “is inherently inaccurate and false because it cannot
simultaneously contain an open balance and be written off, since part of the account that is written
off should no longer be included in a past due balance.” (Compl. { 13.) Plaintiff notified Experian
of the alleged inaccuracy on September 4, 2019. (/d. § 16.) Experian, in turn, notified BANA of
Plaintiff's dispute. (/d. J 17.) Plaintiff asserts that despite reporting the alleged inaccuracy,
Defendants continue to disseminate such “inaccurate and materially misleading” information to
other third parties. (/d. ] 23.) Plaintiff also asserts that he “suffered a decreased credit score due to
the inaccurate information on [his] credit file.” (fd. ] 24.)

On May 5, 2020, Plaintiff filed the present four-count action against Defendants, alleging
willful and negligent violations of the FCRA. (See generally Compl.) Counts One and Two allege
Experian failed to “follow reasonable procedures to assure maximum possible accuracy” of the
information reported and also failed to “delete inaccurate information from the credit file.” (/d. J]

28, 34-35.) Counts Three and Four allege BANA failed to properly investigate the dispute and

 

' “A charge-off is defined as ‘[treating] (an account receivable) as a loss or expense because
payment is unlikely; to treat as a bad debt.’” Crown Bank v. Fed. Deposit Ins., No. 15-3629, 2017
WL 2656015, at *2 n.2 (D.N.J. June 19, 2017) {alteration in original) (citation omitted).

? Although generally “a district court ruling on a motion to dismiss may not consider matters
extraneous to pleadings,” a “document integral to or explicitly relied upon in the complaint may
be considered without converting the motion [to dismiss] into one for summary judgment.” Jn re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (alteration in original)
(citations omitted).
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 3 of 8 PagelD: 116

rectify the inaccurate information. (/d. ff] 44-46, 55-58.) Defendants now move to dismiss for
failure to state a claim. (ECF Nos. 12, 17.)
Il. LEGAL STANDARD

Rule 8(a)(2)> “requires only ‘a short and plain statement of the claim showing that the
pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration
in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Rule 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court
must ‘tak[e] note of the elements a plaintiff must plead to state a claim.”” /d. (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must accept as true all of the plaintiff's well-
pleaded factua! allegations and construe the complaint in the light most favorable to the plaintiff.
Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). The court,
however, may ignore legal conclusions or factually unsupported accusations that merely state “the-
defendant-unlawfully-harmed-me.” /qgbai, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show
that the plaintiff has a ‘plausible claim for relief.” Fowler, 578 F.3d at 211 (quoting /gbal, 556
U.S. at 679). A facially plausible claim “allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /d. at 210 (quoting /gbal, 556 U.S. at 678). Ona
Rule 12(b)(6) motion, the “defendant bears the burden of showing that no claim has been

presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

 

3 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 4 of 8 PagelID: 117

III. DISCUSSION

A, Parties’ Positions

Defendants argue that the furnished information is not inaccurate and therefore cannot give
rise to liability under the FCRA. (BANA’s Moving Br. 8, ECF No. 12-2; Experian’s Moving Br.
2, ECF No. 17.) Defendants note that Plaintiff does not allege he paid off the balance nor that
BANA forgave the debt. (BANA’s Moving Br. 8; Experian’s Moving Br. 2.) Defendants also note
that “(i) a charge-off is not a voluntary action of a creditor; (ii) a charge-off does not extinguish
the debt; and (iii) Plaintiff is still obligated to repay the debt after a charge-off.” (BANA’s Moving
Br. 1; Expenan’s Moving Br. 3.) According to Defendants, therefore, Plaintiff's credit report
accurately reflects that his account with BANA is “written-off, charged-off, and past-due with an
open balance.” (BANA’s Moving Br. 2; Experian’s Moving Br. 4.)

In opposition, Plaintiff acknowledges that the debt is still legally enforceable and
“concedes that [BANA] may still report the outstanding balance on the account.” (PI.’s Opp’n Br.
1.) Plaintiff also acknowledges that his credit report reflects a scheduled monthly payment of $0.
(Ud. at 12.) Plaintiff argues, however, that reporting a past-due balance on a charged-off account is
inaccurate and materially misleading because it suggests that he has an ongoing monthly obligation
on an account that has otherwise been charged-off. {/d. at 1.)

B. Plaintiff Fails to State a Claim under the FCRA

The FCRA is intended “to protect consumers from the transmission of inaccurate
information about them, and to establish credit reporting practices that utilize accurate, relevant,
and current information in a confidential and responsible manner.” Cortez v. Trans Union, LLC,
617 F.3d 688, 706 (3d Cir. 2010), Under the FCRA, “[w]henever a credit reporting agency

[(‘CRA’)] prepares a consumer report it shall follow reasonable procedures to assure maximum
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 5 of 8 PagelD: 118

possible accuracy of the information conceming the individual about whom the report relates.” 15
U.S.C. § 1681e(b). Ifa consumer disputes the information contained in his credit report to a CRA,
the CRA is required to notify the entity that furnished the disputed information about the
consumer’s dispute. 15 U.S.C. § 168 1i(a). The furnisher then must, inter alia, conduct a reasonable
investigation into the consumer’s complaint and rectify any inaccuracies. 15 U.S.C. § 1681s-2(b).

The FCRA provides a private cause of action for willful and negligent violations of the
Act. SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 358 (Gd Cir. 2011) (citing 15 U.S.C.
§§ 1681n, 16810). To state a claim under Section 1681s-2(b), a plaintiff must allege that: (1) he
sent notice of the disputed information to a CRA; (2) the CRA then notified the furnisher of the
dispute; and (3) the furnisher failed to conduct a reasonable investigation and rectify the inaccurate
information, Ameri v. Equifax Info., No. 14-3319, 2015 WL 1275283, at *4 (D.N.J. Mar. 9, 2015)
(citation omitted). “Court[s] have explicitly held that a showing of inaccuracy is essential to a
[Section] 1681s-2(b) claim.” Gatanas v. Am. Honda Fin. Corp., No. 20-7788, 2020 WL 7137854,
at *3 n.3 (D.N.J. Dec. 7, 2020) (citing Pittman v. Experian Info. Sols. Inc., 901 F.3d 619, 629 (6th
Cir. 2018) (collecting cases)). A showing of inaccuracy is also essential when considering a
challenge under Section 168te(b) or Section 16811. Lieberman y. Am. Express Co., No. 19-6989,
2020 WL 5517271, at *1 (E.D.N.Y. Sept. 14, 2020). The Third Circuit has noted that “even if the
information is technically correct, it may nonetheless be inaccurate if, through omission, it
“create[s] a materially misleading impression.” Seamans v. Temple Univ., 744 F.3d 853, 865 (3d
Cir. 2014) (citation omitted).

Here, the parties do not dispute that Plaintiff notified Experian of the alleged inaccuracy,
nor that Experian notified BANA of Plaintiff's dispute. The Court, therefore, considers only prong

three: whether Plaintiff has sufficiently pled that BANA failed to conduct a reasonable
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 6 of 8 PagelID: 119

investigation and rectify the allegedly inaccurate information. For the following reasons, the Court
finds that Plaintiff fails to plausibly allege that his credit report contains inaccurate information.
In his Opposition Brief, Plaintiff does not dispute that his BANA account is in fact charged-
off and that there is a legally enforceable past due balance of $3,030. (P1.’s Opp’n Br. 1.) Instead,
relying on Jackson v. Equifax Information Services, LLC, No. 18-271, 2019 WL 179570 (M.D.
Ga. Jan. 11, 2019), Plaintiff argues that reporting a past due balance on a charged-off account is
inaccurate and misleading because it suggests he has an ongoing monthly payment obligation. (/d.
at 1, 6-10.) Plaintiff's reliance on Jackson is misplaced. There, the plaintiff's credit report reflected
a scheduled monthly payment of approximately $500, along with a past due balance of $7,411 on
a charged-off account. Jackson, 2019 WL 179570, at *3. The court found that “the monthly
payment trade line could materially mislead a prospective lender about the nature of [the
pllaintiff’s obligation to make payments on this account particularly when the account continues
to list a balance despite being charged off.” /d. at *4. Here, however, Plaintiff's credit report
provides that his scheduled monthly payment is $0. (PI.’s ECR.) Therefore, contrary to Plaintiff's
conclusory assertion, his credit report does not misleadingly suggest that he has an “ongoing
monthly liability” because it expressly provides that he has a $0 monthly payment obligation.
The Court is unpersuaded by Plaintiffs unsupported argument that despite reflecting a $0
monthly payment obligation, the credit report is nonetheless inaccurate and misleading because it
contains his past due balance of $3,030. According to Plaintiff, the past due balance itself
“represents a current monthly liability.” (Pl.’s Opp’n Br. 1.) Another district court recently rejected
an almost identical argument made in factually similar cases. Artemov v. Transunion, LLC, No.
20-1892, 2020 WEL 5211068, at *3 (E.D.N.Y. Sept. 1, 2020) (granting motion to dismiss);

Lieberman, 2020 WL 5517271, at *1 (same).
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 7 of 8 PagelD: 120

In Artemoyv, the plaintiff's credit report listed two of his accounts as (1) charged-off and
closed, (2) with a “non-zero past due balance,” and (3) a $0 monthly payment obligation. 2020
WL 5211068, at *1,. The plaintiff claimed those entries were inaccurate and misleading because
“representing the account as charged[-Joff, while listing a past due balance, misleads potential
creditors into believing that he has an ongoing monthly liability.” /d. The court disagreed.

In granting the defendants’ motion to dismiss, the court found that the defendants “had no
obligation to zero out the . . . past due balance.” Jd. at *4. The court explained that “listing a past
due balance for a charged{-]off account was factually correct” because the debt was still legally
enforceable. /d. at *5. The court also rejected the plaintiff's argument that listing a past due balance
misleadingly suggested he had a reoccurring monthly payment obligation because the credit report
listed his monthly payment obligation as $0. /d.

This Court reaches the same conclusion. Plaintiff fails to plausibly allege his credit report
contains inaccurate information because his BANA account is indisputably charged-off with a
legally enforceable past due balance. Plaintiff also fails to plausibly allege that his credit report
misleadingly suggests he has an ongoing monthly payment obligation because the report expressly
states that his monthly payment obligation is $0.4 The Court, accordingly, finds that Plaintiff fails

to state a claim under the FCRA.

 

* As the Artemov court noted, to adopt Plaintiff's “reasoning[,] that a charge off categorically
precludes a creditor from reporting the total past due amount[,}” would be contrary to the “purpose
of credit reporting companies: to present an even handed and fair representation of a particular
consumer’s ability and willingness to pay off debt, so as to encourage a creditor to take a risk and
extend a line of credit to a particular consumer.” 2020 WL 5211068, at *6.
Case 3:20-cv-05552-MAS-ZNQ Document 20 Filed 01/31/21 Page 8 of 8 PagelID: 121

IV. CONCLUSION
For the reasons set forth above, Defendants’ Motion to Dismiss is granted, The Court will

enter an Order consistent with this Memorandum Opinion.

/S/ Michael A. Shipp, U.S.D.J.
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
